Appeal from a judgment of the Supreme Court in favor of plaintiff, entered January 26, 1950, in New York County, upon a decision of the court on a *867separate trial at Special Term of the second defense in the supplemental answer, consisting of a decree of divorce a Swiss court pleaded as a bar to plaintiff's action for separation, which dismissed such defense and ordered that the action continue upon the remaining issues raised by the pleadings.
Judgment affirmed, with costs to respondent. On all the facts in this case the court was not required to accept the Swiss divorce as a bar to the action, and was justified in dismissing the defense based on it.